Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 1 of 14

NITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT COURT OF TEXAS
MCALLEN DIVISION

CERTAIN UNDERWRITERS AT LLOYD’S, §

LONDON SUBSCRIBING TO POLICY NO. §

MKL01924 §

Plaintiff, §

§

v. §

§

HILDALGO CHAMBER OF COMMERCE, §
INC, D/B/A BORDERFEST, JOE VERA, § CIVIL ACTION NO. 7:19-cv-186

RUTH HINOJOSA, EDUARDO G. VELA, §

MARY GARCIA, FRED KAZEMI, VICTOR — §

RIOS, ALMA ALANIS, JUAN ZAMBRANO,  §

ARNOLD GARCIA, ESTELLA MORON, §

AURORA MIJANOGS, AND ALEX 8

§

§

§

ZUNIGA
Defendants.

PLAINTIFF’S ORIGINAL COMPLAINT
FOR DECLARATORY JUDGMENT
COMES NOW, Plaintiff Certain Underwriters at Lloyd’s, London Subscribing to Policy No.
MKL01924, and files this Original Complaint for Declaratory Judgment. Plaintiff would
respectfully show the Court as follows:

I,
THE PARTIES

1. Plaintiff Certain Underwriters at Lloyd’s, London Subscribing to Policy No.
MKL01924 is Liberty Syndicate 4472, a foreign insurance syndicate with its principal place of
business at 20 Fenchurch Street, London, United Kingdom, EC3M 3AW.

2. Defendant Hidalgo Chamber of Commerce, Inc. d/b/a BorderFest (HCOC) is
incorporated under the laws of the state of Texas and maintains its principal place of business at

800 E. Coma St., Hidalgo TX 78557. HCOC may be served via its registered agent, Joe Vera, at

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 2 of 14

800 E. Coma St., Hidalgo TX 78557, 1300 Houston Ave., McAllen, Texas 78501 or wherever Joe
Vera may be found within the State of Texas. HCOC includes “Hidalgo Chamber of Commetce,
Inc.” and “Hidalgo Chamber of Commerce d/b/a BorderFest”

3. Defendant, Joe Vera (“Vera”), is an individual residing in Hidalgo County, Texas,
and may be served with citation at his place of employment the following location: 1300 Houston
Ave., McAllen, Texas 78501 or wherever he may be found in the State of Texas.

A, Defendant, Ruth Hinojosa (“Hinojosa”), is an individual residing in Hidalgo
County, Texas, and may be served with citation at her place of residence, 1516 Toronto Ave.,
McAllen, Texas 78503 or wherever she may be found in the State of Texas.

5, Defendant, Eduardo G. Vela (“Vela”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at his place of residence, 220 Bridge St.,
McAllen, Texas 78557 or wherever he may be found in the State of Texas.

6, Defendant, Maria Garcia (“Garcia”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at her place of residence 504 Rose Ellen Cir,
McAllen, Texas 78501 or wherever she may be found in the State of Texas.

7. Defendant, Fred Kazemi (“Kazemi”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at his place of residence, 416 Frio St., Mission,
Texas 78572 or wherever he may be found in the State of Texas.

8. Defendant, Victor Rios (“Rios”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at his place of residence, 4110 N. Jackson Rd.,

Pharr, Texas 78577 or wherever he may be found in the State of Texas.

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 3 of 14

9, Defendant, Alma Alanis (“Alanis”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at her place of residence, 146 E. Nebraska Rd.,
Alamo, Texas 78516 or wherever she may be found in the State of Texas.

10. Defendant, Arnold Garcia (“Garcia”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at his place of residence, 7320 N. 32nd St.,
McAllen, Texas 78504 or wherever he may be found in the State of Texas.

11. Defendant, Estella Moron (“Moron”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at her place of residence, 952 S. Gumwood St.,
La Villa, Texas 78562 or wherever she may be found in the State of Texas.

12. Defendant, Juan Zambrano (“Zambrano”), is an individual residing in Hidalgo
County, Texas, and may be served with citation at citation at his place of residence, 309 Campo
Verde Cir., San Juan, Texas 78589 or wherever he may be found in the State of Texas.

13. Defendant, Aurora Mijanogs (“Mijanogs’’), is an individual residing in Hidalgo
County, Texas, and may be served with citation at citation at her place of residence, 910 Monterrey
St. Hidalgo, Texas 78557 or wherever she may be found in the State of Texas.

14. Defendant, Alex Zuniga (“Zuniga”), is an individual residing in Hidalgo County,
Texas, and may be served with citation at citation at his place of residence, 206 Remington Ave.,
Edinburg, Texas 78539 or wherever he may be found in the State of Texas.

Il.
JURISDICTION & VENUE

15. This Court has jurisdiction over this dispute under 28 § U.S.C. 1332(a) because the
amount in controversy, exclusive of interest and costs, exceeds seventy-five thousand dollars

($75,000) and there is complete diversity of citizenship among the parties.

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 4 of 14

16. Venue is proper in the Southern District of Texas, McAllen Division as all or a
substantial amount of the events giving rise to this dispute occurred within Hidalgo, Hidalgo
County, Texas.

Ii.
FACTS

17. “Hidalgo Chamber of Commerce d/b/a BorderFest” was insured by Certain
Underwriters at Lloyd’s, London Subscribing to Policy Number MKLO01924, effective from
November 17, 2015 to November 17, 2016 (hereinafter “Policy”). Underwriters seek declaratory
judgment as to what Policy rights and obligations exist between Underwriters, on the one hand,
and Defendants, on the other, in regard to a lawsuit styled City of Hidalgo, v. Joe Vera d/b/a
BorderFest Association, et al., Cause No. C-0217-16-I in the 398th Juridical District Court of
Hidalgo County, Texas, (hereinafter the “BorderFest lawsuit”). Said lawsuit was filed on or about
February 14, 2016.

18. All Defendants in this declaratory judgment action are defendants in the BorderFest
lawsuit. All Defendants have interests that are judiciable in this declaratory judgment action as,
subject to a reservation of all rights, Underwriters are providing the Defendants a defense against
the BorderFest lawsuit.

19, In the BorderFest lawsuit, the City of Hidalgo’s (“City”) current pleadings are
“Plaintiffs Fourth Amended Original Petition and Application for Temporary Restraining Order
and Temporary Injunction,” (said pleadings hereinafter referred to as “City’s Pleadings”) The
City’s Pleadings allege Vera entered into a City Managers Agreement with the City in in 2011
Vera. City’s Pleadings at 4 14. The City’s Pleadings allege during his tenure as City Manager,
Vera allegedly defrauded the City by registering the BorderFest trademark in the name of the

BorderFest Association and not in the name of the City. Jd at 49. The City’s Pleadings allege

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 5 of 14

Vera violated fiduciary duties owed to the City by appropriating the BorderFest trademark for
BorderFest Association rather than the City. See id at | 10. The City’s Pleadings allege
misappropriation of the BorderFest trademark damaged the City in many ways, causing the City
to spend a lot of money that it now contends constituted “illegal gifts” to the Defendants and/or
BorderFest Association. Jd. at § 11. The City contends the alleged misappropriation was “theft”
of the city’s “intellectual property.” Jd. at § 13.

20, The cornerstones allegations of the City’s Pleadings are allegations that Vera, while
Vera was City Manager for the City of Hidalgo, (a) misappropriated the BorderFest trademark for
the BorderFest Association and/or (b) did not disclose to the City that the BorderFest Association
held the BorderFest trademark and not the City. These actions allegedly breached legal duties
Vera owed the City on account of his status as City Manager. See e.g. id. at {8 (“Vera was the
City Manager of the City of Hidalgo and was directly involved with Hidalgo’s BorderFest event
for many years as its City Manager), Jd. at 4 9 (“Vera claims that, while he was employed with
Hidalgo, he initiated efforts to appropriate the BorderFest name”), Jd. at ¥ 10 (“at all times while
Mr. Vera worked for the City of Hidalgo”) J 11 (“As a trained and experienced city manager,
[Vera] was aware... “) Jd. at | 12 (The City’s “unique and unquantifiable property in the
BorderFest name and event has been misappropriated by a private individual ...’’) Id. at 413 (“The
theft of [the City’s] intellectual property and continued misappropriation of the name and event . .
.“) Id. at | 14 (In 2011, Vera entered into a City Manager Agreement with the City of Hidalgo .
..),

21. All causes of actions and remedies the City asserts in the BorderFest lawsuit are

derivative of these two cornerstone allegations. In the City’s Pleadings at J 19 the City seeks

declaratory judgment that “Defendants illegally and fraudulently obtained the trademark name of

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 6 of 14

BorderFest in violation of the rights of Plaintiff Hidalgo” and that Vera violated his “ethical,
contractual, and fiduciary responsibilities to his long-time employer, the City of Hidalgo.” In the
City’s Pleadings at {20 the City alleges the Defendants “fraudulently utilized City of Hidalgo
resources and the City’s name and prestige in order to convince the City’s congressional
representatives and federal trademark authorities to issue the BorderFest trademark to Vera and
BorderFest Association.” In 421 of the City’s Pleadings the City alleges “Vera and BorderFest
Association intentionally and fraudulently misrepresented to federal trademark officials they were
authorized by [the City] to obtain the BorderFest trademark for Defendant BorderFest
Association.” In {22 of the City’s Pleadings the City alleges “Vera and BorderFest Association
intentionally and fraudulently failed to inform [the City] that they were seeking to trademark the
BorderFest name for Defendant BorderFest Association.” In § 23 of the City’s Pleadings the City
alleges “Defendants Vera and BorderFest Association negligently misrepresented to [the City] that
they were seeking to trademark the BorderFest name for the City of Hidalgo.” In §f 24-25 of the
City’s Pleadings the City alleges Vera breached fiduciary duties he owed the City as a result of his
service as City Manager for Hidalgo. In {] 26-27 of the City’s Pleadings the City alleges the
alleged misappropriation of the BorderFest trademark breached fiduciary duties the BorderFest
Association owed the City. In 9 28-29 of the Pleadings the City alleges the alleged
misappropriation of the BorderFest trademark means that any sponsorships obtained by Vera and
Border Fest Association were a conversion of the City’s assets. In J§ 30-31 of the City’s Pleadings
the City alleges that because of the misappropriation of the BorderFest trademark any revenues
generated by BorderFest rightfully belonged to the City and have been wrongfully converted by
Vera and the BorderFest Association. In §{[ 32-33 of the City’s Pleadings the City alleges as a

result of the misappropriation of the BorderFest trademark any floats, props and equipment owned

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 7 of 14

by the BorderFest Association rightfully belonged to the City of Hidalgo but were wrongfully
converted by the Defendants. In {[] 34 of the City’s Pleadings the City alleges Vera breached the
2011 City Manager Agreement between Vera and the City. In ¥ 35 of the City’s Pleadings the City
alleges that in the event the Vera and/or the BorderFest Association are the true owner of
BorderFest, “all the direct and indirect funds Hidalgo has expended towards the BorderFest event
... for the last 30 years constitute illegal gifts to Defendants,” and the City is allegedly entitled to
recovery of all such funds. In 4] 36-37 of the City’s Pleadings the City alleges Vera and/or the
Defendants were negligent in their management and governance of the BorderFest event. But
when placed in the context of the City’s full pleadings it is clear the only factual transaction alleged
by the City are the cornerstone allegations that Vera and the BorderFest Association, while Vera
was City Manager for the City of Hidalgo, (a) misappropriated the BorderFest trademark for the
BorderFest Association and/or (b) did not disclose to the City that the BorderFest Association held
the BorderFest trademark and not the City. There are no facts pleaded anywhere within the City’s
petition to support any cause of action sounding in negligence.

IV.
RELEVANT POLICY LANGUAGE

22. The Policy in question is Lloyd’s of London Non-Profit Directors & Officers
Liability Insurance Policy No. MKL01924, effective dates November 17, 2015 to November 17,
2016 (“Policy”). The named insured on the Policy was “Hidalgo Chamber of Commerce d/b/a
Border Fest.” Any coverage potentially available under the Policy was subject to all terms,
conditions, limitations, exclusions, endorsements or other language contained within the Policy.
Among the various provisions within the Policy relevant to the BorderFest lawsuit and this

Declaratory Judgment Action are the following:

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 8 of 14

This Policy has been issued in reliance upon the Application, which is deemed
attached to and incorporated into this Policy and therefore forms a part of this
Policy....

Section I. Insuring Agreements

A. If during the Policy Period or the Discovery Period any Claim is first made
against any Insured Person for a Wrongful Act, the Insurer shall pay on
behalf of the Insured Persons, Loss and Costs of Defense resulting from
such Claim, except for any Loss and Costs of Defense which the
Organization or any Subsidiary actually pays as an indemnity.

B. If during the Policy Period or the Discovery Period any Claim is first made
against any Insured Person for a Wrongful Act, the Insurer shall pay on
behalf of the Organization or any Subsidiary, Loss and Costs of Defense
resulting from such Claim but only to the extent the Organization or any
Subsidiary is required or permitted by law to indemnify the Insured
Persons. .

Cc, If during the Policy Period or the Discovery Period any Claim is first made
against the Organization or any Subsidiary for a Wrongful Act, the
Insurer shall pay on behalf of the Organization or any Subsidiary, Loss
and Costs of Defense resulting from such Claim.

* oe ok
Section III. Definitions

A. “Claim shall mean:

(1) a written demand for monetary or non-monetary (including
injunctive) relief made against any Insured;

(2) a civil proceeding, including any appeals therefore made against any
Insured seeking monetary or non-monetary (including injunctive)
relief commenced by service of a complaint or similar pleading,

* OR

H. “Insured Persons” shall mean all persons who were, or are, or shall be
Employees, directors, trustees, officers, regents, governors, members of the
Board of Managers, including any executive board members and committee
members whether salaried or not and those persons serving in a functionally
equivalent role for the Organization or any Subsidiary operating outside
of the United States.

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 9 of 14

I. “Loss” shall mean settlements, judgments, pre-judgment and post-
judgment interest, front and back pay, compensatory damages, and the
multiple portion of any multiplied damage award incurred by the Insured.
Loss shall also include punitive or exemplary damage, except where
coverage for such damages is prohibited by law or public policy. Loss shall
not include:

(1) Criminal or civil fines or penalties imposed by law, or taxes (except
for the 10% “excess benefit” tax assessed by the Internal Revenue
Service against any Insured Person pursuant to 26 USC Section
4958 (a)(2).

(3) any amounts which may be deemed uninsurable under the law
pursuant to which this Policy shall be construed.

It is understood that the enforceability of the foregoing coverage shall be
governed by such applicable law which most favors coverage for
compensatory, punitive, or exemplary damages or the multiple portion of
any multiplied damage award.

x ok

O. “Related Wrongful Act” shall mean Wrongful Acts which are causally
connected by reason of any common fact, circumstances, situation,
transaction, casualty, event or decision.

* kk
R. “Wrongful Act” shall mean:

(1) any of the following by the Organization, and/or by and
Subsidiary, and/or by any Insured Person acting solely in their
capacity as an Insured Person:

(1) actual or alleged error, misstatement, misleading statement, act or
omission, neglect or breach of duty;

* ok
Section IV. Exclusions

This Policy does not apply to any Claim against any Insured:

A. brought about or contributed to by: (1) any Insured gaining any profit,
advantage or remuneration to which they were not legally entitled; or (2)

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 10 of 14

the deliberate fraudulent or criminal acts of any Insured; however, this
exclusion does not apply unless it is finally adjudicated such conduct in fact
occurred;

F, for any Wrongful Act of any Insured Person in their respective capacity
as a director, officer, trustee, regent, governor, member of the Board of
Managets, or equivalent position of an entity other than the Organization,
any Subsidiary, or Outside Entity;

ek ok OR

1. for any actual or alleged breach by the Organization or any Subsidiary of
an express or implied contract, except for employment related obligations
which would have attached absent such agreement;

J. Other than Costs of Defense:

(1) For any obligation of the Organization or any Subsidiary, as a
result of a Claim, seeking relief or redress in any form other than

money damages, including but not limited to any obligations of the
Organization or any Subsidiary to modify any building or

property.

23. By quoting and referencing certain provisions above Underwriters do not mean to
waive any other Policy term, condition, limitation or exclusion not quoted or referenced herein.
Underwriters incorporate the entire Policy into these pleadings by reference as if said Policy were
quoted in entirety herein, Underwriters specifically reserve all rights and defenses available to

them under the Policy, any law, and inequity.

V.
GROUNDS FOR DECLARATORY JUDGMENT

24. This action for Declaratory Judgment is brought under Title 28 U.S.C. § 2201 and
FED. R. Civ. P. 57, Underwriters seek a declaration of the rights, liabilities and other legal relations
between the parties under the relevant Policy regarding the BorderFest lawsuit. Conflict has arisen

between Underwriters on the one hand, and Defendants, on the other hand, about what liabilities,

10

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 11 of 14

if any, Underwriters owe Defendants with regard to the BorderFest lawsuit. The burden is upon
Defendants to prove coverage. Defendants cannot prove coverage,

25, “Hidalgo Chamber of Commerce d/b/a Border Fest” is not the same entity as
“BorderFest Association.” The Policy insures the “Hidalgo Chamber of Commerce d/b/a Border
Fest.” The “BorderFest Association” identified with the City’s Pleadings is “purportedly an
unincorporated association purportedly doing business in Hidalgo County, Texas.” Because the
BorderFest lawsuit is not against an insured or additional insured, Underwriters owe the
Defendants no Policy duties to indemnify and defend them against the BorderFest lawsuit. The
Defendants are not named insureds or additional insureds under the Policy.

26. The Policy provides that the Application is deemed attached to and incorporated
into the Policy and therefore forms a part of the Policy. Defendants, through their authorized agent
and representative Hinojosa, affirmatively represented no “person or entity proposed for this
insurance is cognizant of any fact, circumstances or situation... . which might afford grounds for
any claim that would fall within the scope of the proposed insurance.” This representation was a
false representation. Prior to the inception of coverage under the Policy the Defendants were aware
of deteriorating relations between the Defendants and the City and were cognizant of the various
facts or circumstances that eventually gave rise to the BorderFest lawsuit. Misrepresentations
contained in an insurance application process constitute defenses to coverage or insurability and
allow rescission of coverage. Underwriters would show the (1) Defendants’ making of a
representation; (2) the falsity of said representation in that Defendants were cognizant of various
facts and circumstances that made it likely a Claim such as the BorderFest lawsuit would arise
during the Policy period; (3) reliance upon the representation by the Underwriters; (4) the intent

to deceive on the part of the Defendants in making the representation as Defendants intended

11

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 12 of 14

Underwriters to rely upon the representation; and (5) the materiality of the representation in that
the Underwriters would have declined to issue the Policy or charged a higher premium for the
Policy. Underwriters seek rescission of the Policy.

27, The Policy excludes any Claim against brought about or contributed by (1) any
Insured gaining any profit, advantage or remuneration to which they were not legally entitled; or
(2) the deliberate fraudulent ot criminal acts of any Insured. The BorderFest lawsuit alleges the
Defendants wrongfully gained profits, advantages, and remunerations to which they were not
legally entitled to, and/or the Defendants engaged in deliberate fraudulent or criminal acts.
Accordingly, the BorderFest lawsuit does not trigger coverage.

28. The Policy excludes any Wrongful Act of any Insured Person in their respective
capacity as a director, officer, trustee, regent, governor, member of the Board of Managers, or
equivalent position of an entity other than the Organization, any Subsidiary, or Outside Entity,
The City alleges Vera breached duties owed to the City as a result of his prior status as City
Manager of the City. Accordingly, the BorderFest lawsuit does not trigger coverage,

29, The Policy excludes any obligation of the of the Organization or any subsidiary,
as a result of a Claim, seeking relief or redress in any form other than money damages, including
but not limited to any obligations of the Organization or any Subsidiary to modify any building
or property. The City’s pleadings for Declaratory Judgment concerning the right of ownership of
the BorderFest trademark and its pleadings for the return of various property and floats are not
claims for monetary relief that trigger coverage under the Policy.

VI.
RELIEF SOUGHT

30. Underwriters seek declaratory judgment the pleadings of the BorderFest lawsuit do

not trigger the Policy duties to indemnity and/or defend Defendants against said lawsuit. Coverage

12

 
Case 7:19-cv-00186 Document 1 Filed on 05/31/19 in TXSD Page 13 of 14

is not triggered because the “BorderFest Association” and the Defendants as joined to the
BorderFest lawsuit and described within the City’s Pleadings are not insureds or additional
insureds under the Policy and are not entitled to any benefits under the Policy.

31. Alternatively, Underwriters seek declaratory judgment that rescission of the Policy
is an appropriate remedy based upon the Defendants’ intentional misrepresentation in not
disclosing within the application the facts and circumstances from which the BorderFest lawsuit
arose.

32. Alternatively, Underwriters seek declaratory judgment that the BorderFest lawsuit
is excluded from coverage in whole or in part under the various exclusions set forth above and said
BorderFest lawsuit does not trigger the duty to defend and/or the duty to indemnify the Defendants
against same.

33, Underwriters seek attorney fees and all other remedies available to Underwriters
under law or equity as the prevailing party to this declaratory judgment action.

PRAYER
WHEREFORE, PREMISES CONSIDERED, Certain Underwriters at Lloyd’s, London

Subscribing to Policy No. MKL01924 requests Defendants be summoned to appear, that Plaintiff
receive favorable declaratory judgment in its favor that the BorderFest pleadings invoke no Policy
duties to indemnify or defend any of the Defendants joined to this action, and that the Defendants
take nothing as a result of these proceedings. Plaintiff further prays for the recovery of the
reasonable and necessary attorney fees and costs of court incurred by them in bringing this action.
Plaintiff prays for such other and further relief to which it may prove itself entitled under equity

ot law.

13

 
Case 7:19-cv-00186 Document1 Filed on 05/31/19 in TXSD Page 14 of 14

Respectfully Submitted,

 

 

Mark A. Youngjohn
Attorney in Charge
Federal ID No. 431054
Texas State Bar No. 24028247
Brook F. Minx
Of Counsel
Federal ID No. 18723
Texas State Bar No. 00789905
3200 Southwest Frwy., Suite 2300
Houston, Texas 77027
Tel: (713) 877-1112
Fax: (713) 877-1138

 

ATTORNEYS FOR PLAINTIFF CERTAIN
UNDERWRITERS AT LLOYD’S, LONDON
SUBSCRIBING TO POLICY NO. MKL01924

14
